UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7830



SIMON BANKS, t/a Judge Banks’ Group,

                                            Plaintiff - Appellant,

          versus


CHARLES C. PAK, Detective; CYNTHIA FRANK;
JAMES RICHARDSON, Detective; JOHN GRIFFITH;
JAMES W. HENDERSON,

                                           Defendants - Appellees,


          and


WILLIAM D. EUILLE, Mayor; VIRGINIA STATE BAR;
ELLIOTT J. CASEY, Assistant Commonwealth
Attorney; S. RANDOLPH SENGEL, Commonwealth
Attorney,

                                                       Defendants.


                            No. 04-7842



SIMON BANKS, t/a Judge Banks’ Group,

                                            Plaintiff - Appellant,

          versus


ELLIOTT J. CASEY, Assistant       Commonwealth
Attorney; S. RANDOLPH SENGEL,     Commonwealth
Attorney,
                                             Defendants - Appellees,


          and

CHARLES C. PAK, Detective; CYNTHIA FRANK;
WILLIAM D. EUILLE, Mayor; VIRGINIA STATE BAR;
JAMES RICHARDSON, Detective; JOHN GRIFFITH;
JAMES W. HENDERSON,

                                                         Defendants.



                           No. 05-6357



SIMON BANKS, t/a Judge Banks’ Group,

                                              Plaintiff - Appellant,

          versus


CHARLES C. PAK, Detective;    JOHN     GRIFFITH;
JAMES W. HENDERSON,

                                             Defendants - Appellees,


          and

CYNTHIA FRANK; WILLIAM D. EUILLE, Mayor;
VIRGINIA   STATE   BAR;   JAMES   RICHARDSON,
Detective;   ELLIOTT   J.  CASEY,   Assistant
Commonwealth Attorney; S. RANDOLPH SENGEL,
Commonwealth Attorney,

                                                         Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-04-625)



                              - 2 -
Submitted:   July 14, 2005                Decided:    July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Banks, Appellant Pro Se.       Jonathan Donald Westreich,
Alexandria, Virginia; Alexander Francuzenko, O’CONNELL, O’CONNELL
& SARSFIELD, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

          In     these   consolidated   appeals,   Simon   Banks   appeals

district court orders denying his motion for injunctive relief,

granting the motion to dismiss two Defendants on the basis of

prosecutorial immunity and dismissing his complaint for failing to

state a claim.    We have reviewed the record and the district court

orders and affirm for the reasons stated by the district court.

See Banks v. Pak, No. CA-04-625 (E.D. Va., filed Sept. 2, 2004;

entered Sept. 7, 2004; filed Oct. 18, 2004; entered Oct. 19, 2004;

Feb. 2, 2005).    We deny Banks’ motion to file a supplemental brief

in No. 05-6357.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 4 -